DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ekseth et al. (United States Patent Publication #20100100329; hereinafter Ekseth) in view of Alft et al. (United States Patent Publication #6315062; hereinafter Alft).
2. Regarding Claim 1, Ekseth teaches a measuring apparatus (fig.1 and par.27 disclose an apparatus, drill string 100, with measuring means) that is to be disposed in an excavation section of an underground excavator (fig.1 and par.27 disclose excavation section 102; fig.1 and par.30 disclose a rotary steerable tool 112 comprising a drill bit 113, thus making it an underground excavator), the measuring apparatus comprising: 
a first measurement module (Fig.1 and fig.5 disclose 1st sensors 106 and 206 which make up a measurement module) that includes a triaxial first accelerometer (Par.27 and fig.1 disclose a 1st acceleration sensor 106; an accelerometer is a sensor that detects accelerations; par.30 teaches a triaxial accelerometer) and a first magnetometer for performing highly- accurate measurement (par. 70 and fig.5 disclose a 1st magnetometer 206); 
(Fig.1 and fig.5 disclose 1st sensors 108 and 208 which make up a measurement module) that includes a triaxial second accelerometer (Par.27 and fig.1 disclose a 2nd   acceleration sensor 108; an accelerometer is a sensor that detects accelerations; par.30 teaches a triaxial accelerometer) and a second magnetometer for performing measurement during excavation (par. 70 and fig.5 disclose a 2nd magnetometer 208); and 
an information processor (Par.33 teaches controller 124 comprising a microprocessor) that controls the first measurement module and the second measurement module(par.34 teaches controller 124 generating control signals for the components in downhole portion 102 which include sensors from the 1st and 2nd measurement modules) and obtains a position (Par.33 teaches controller 124 comprising a microprocessor determining the trajectory of downhole portion 102 within wellbore 104) and an attitude of the excavation section (par. 43 teaches determining attitude of excavation section by calculating amount of bend in excavation section) based on output data of the first measurement module or the second measurement module (par.35 teaches controller 124, which contains a microprocessor, using data from sensors within measurement modules),
Ekseth doesn’t teach,
              a triaxial magnetometer
wherein the second accelerometer and the second magnetometer are MEMS sensors.

Alft does teach,
              a triaxial magnetometer (col.33 lines 8-13 teach a multiple-axis magnetometer as well as a triaxial magnetometer)
(col. 36 lines 33-41 teach MEMS sensors; Col.9 lines 36-39 teach MEMS magnetometer; Col.9 ln27-32 teach MEMS accelerometer).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ekseth to include the teachings of Alft; which would provide an underground boring tool with greater responsiveness and accuracy than is currently attainable given the present state of the technology as disclosed by Alft(Col.2 Lines 64-67).
                
              3. Regarding Claim 5, Ekseth in view of Alft teaches the measuring apparatus according to Claim 1, wherein the measuring apparatus is supplied with power from a battery disposed in the excavation section (Alft col. 59 line 44-52 teach battery disposed excavation section) of the underground excavator (Alft fig.1 shows underground excavator 12).

4. Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ekseth et al. (United States Patent Publication #20100100329; hereinafter Ekseth) in view of Alft et al. (United States Patent Publication #6315062; hereinafter Alft) and further in view of Mizunaga et al. (United States Patent Publication # 20170002648; hereinafter Mizunaga).
5. Regarding Claim 2, Ekseth in view of Alft teach the measuring apparatus according to Claim 1; based on output data of the first measurement module (Ekseth par.35 teaches controller 124, which contains a microprocessor, using data from sensors within measurement modules).
However Ekseth in view of Alft doesn’t teach, wherein the information processor corrects an error of output data of the second measurement module.

wherein the information processor corrects an error of output data of the second measurement module (par.31 teaches processing unit correcting error in the output of the magnetic sensor, which is part of a measurement module).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ekseth in view of Alft to include the teachings of Mizunaga; which would provide a low expense measuring apparatus capable of enabling the position of boring to be measured precisely even with existing obstacles as disclosed by Mizunaga (par. 8).

               6. Regarding Claim 3, Ekseth in view of Alft teach the measuring apparatus according to Claim 1; based on output data of the first measurement module (Ekseth par.35 teaches controller 124, which contains a microprocessor, using data from sensors within measurement modules).
However Ekseth in view of Alft doesn’t teach, wherein the information processor corrects calibration data for the second measurement module.
Mizunaga does teach,
wherein the information processor corrects calibration data for the second measurement module (Mizunaga par. 31 teaches correcting distortion in output data; distortion is considered an aspect of calibration).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ekseth in view of Alft to include the teachings of Mizunaga; which would provide a boring system for non-open cut working in order to enable boring to be performed with the top position of boring specified precisely and to cause the non-open cut working to be less of an expense as disclosed by Mizunaga (par.9).

7. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ekseth et al. (United States Patent Publication #20100100329; hereinafter Ekseth) in view of Alft et al. (United States Patent Publication #6315062; hereinafter Alft) and further in view of Rasmussen et al. (United States Patent Publication # 3987667; hereinafter Rasmussen).
8. Regarding Claim 4, Ekseth in view of Alft teach the measuring apparatus according to Claim 1; of the first measurement module (Fig.1 and fig.5 disclose 1st sensors 106 and 206 which make up a measurement module).
However Ekseth in view of Alft doesn’t teach wherein the information processor has a function of turning off power supply
Rasmussen does teach wherein the information processor has a function of turning off power supply (Rasmussen col.9 ln 29-30 teaches turning off power supply of power unit 57).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Ekseth in view of Alft to include the teachings of Rasmussen; which would provide a new and improved power efficient instrument for measuring the amount of rock deflection of a subterranean tunnel while the tunnel is being dug as disclosed by Rasmussen (Col.1 line 50-53).
Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Electronic guidance system and method for locating a discrete in-ground boring device - United States Patent #5585726 - Chau; Albert W.
LIQUID LEVEL DETECTION SYSTEM FOR A DRIVELINE COMPONENT - United States Patent Publication #20140318236 Lingle; Joseph F. et al.
CONSTRUCTION MACHINE CONTROL SYSTEM, CONSTRUCTION MACHINE, AND CONSTRUCTION MACHINE CONTROL METHOD - United States Patent Publication #20160281331 Ikegami; Katsuhiro et al.
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867